          Case 1:18-cv-03252-VEC Document 105 Filed 12/11/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 12/11/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DGI-BNSF CORP.,                                                :
                                                                :
                                              Plaintiff,        :
                                                                : 18-CV-3252 (VEC)
                            -against-                           :
                                                                :     ORDER
 TRT LEASECO, LLC,                                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 11, 2020, a bench trial in this matter concluded;

       IT IS HEREBY ORDERED that the parties must email Chambers electronic versions of

all exhibits admitted into evidence during the trial by no later than Friday, February 5, 2021.

       IT IS FURTHER ORDERED that the parties must file revised proposed findings of fact

and conclusions of law that cite to the trial record by no later than Friday, February 5, 2021.

       IT IS FURTHER ORDERED that if the parties reach a resolution of this matter, they

must promptly notify Chambers.



SO ORDERED.
                                                     _________________________________
Date: December 11, 2020                                    VALERIE CAPRONI
      New York, New York                                   United States District Judge
